Exhibit 10.2

PRIVATE BUSINESS, INC.
SENIOR SUBORDINATED NOTE DUE 2010

$10,000,000

Private Business, Inc., a corporation duly organized and existing under the laws
of the State of Tennessee (herein called the “Company”, which term includes any
successor corporation under the Indenture hereinafter referred to), for value
received, hereby promises to pay to

Lightyear PBI Holdings, LLC, or registered assigns,

the principal sum of

TEN MILLION DOLLARS ($10,000,000)

on December 9, 2010, on the terms and in the manner described on the reverse
hereof, in such coin or currency of the United States of America as at the time
of payment shall be legal tender for the payment of public and private debts,
and to pay interest as described on the reverse side of this Note, computed on
the basis of a 360-day year of twelve 30-day months, semi-annually in arrears on
January 1 and July 1 of each year, or if any such day is not a Business Day, on
the next succeeding Business Day, except that if such Business Day is in the
next succeeding calendar month, such interest payment shall be made on the
Business Day immediately preceding such day (each, an “Interest Payment Date”),
commencing on July 1, 2006, on said principal sum in like coin or currency, at
the rate per annum specified in the title of this Note from December 9, 2005 or
from the most recent January 1 or July 1 to which interest has been paid or duly
provided for.  Reference is made to the further provisions of this Note set
forth in the succeeding sections hereof.  Such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

IN WITNESS WHEREOF, the Company has caused this instrument to be signed by its
Chairman of the Board, its Vice Chairman, its President or one of its Vice
Presidents by manual or facsimile signature under its corporate seal, attested
by its Secretary, one of its Assistant Secretaries, its Treasurer or one of its
Assistant Treasurers by manual or facsimile signature.

PRIVATE BUSINESS, INC.

By:

/s/ Henry M. Baroco

 

 

--------------------------------------------------------------------------------

 

Name:

Henry M. Baroco

 

Title:

Chief Executive Officer

 

Dated:  December 9, 2005




PRIVATE BUSINESS, INC.
SENIOR SUBORDINATED NOTE DUE 2010

1.          Note. This Note is a duly authorized security of the Company
designated as the “Senior Subordinated Note Due 2010” (the “Note”), initially
issued in an aggregate principal amount of $10,000,000 on December 9, 2005. 
Interest on the unpaid principal amount hereof shall accrue at a rate of 10% per
annum until June 8, 2007, and thereafter shall accrue at a rate of 12% per
annum.

2.          Ranking.  The Note shall constitute an unsecured and senior
subordinated debt obligation of the Company and shall rank equally in right of
payment with all other existing and future unsecured and senior subordinated
debt obligations of the Company.  The Note shall rank senior to all other
indebtedness of the Company whether existing or incurred in the future.

3.          Payment of Overdue Amounts.  The Company shall pay interest,
calculated on the basis of a 360-day year of twelve 30-day months, on overdue
principal and overdue installments of interest, if any, from time to time on
demand at the interest rate borne by the Note to the extent lawful.

4.          Optional Redemption.  The Company may redeem the Note at any time in
whole or in part at 100% of its principal amount plus any accrued and unpaid
interest by giving notice of such redemption at least five days in advance.  The
notice of redemption shall specify the following:

(i)          the redemption date;

(ii)         the amount of the Note that the Company elects to redeem and the
amount of accrued but unpaid interest, if any, that will be due and payable on
the Note on the redemption date; and

(iii)        the place or places where the Note is to be surrendered for payment
and/or exchange for a new note reflecting the reduced aggregate principal
balance.

On or before the opening of business on any redemption date, the Company shall
segregate and hold in trust an amount of money sufficient to pay the portion of
the Note to be redeemed on such redemption date and accrued but unpaid interest
on the Note or the portion of the Note to be redeemed on the redemption date.

The notice of redemption having been given as specified above, the Note shall,
on the redemption date, become due and payable at the aggregate principal amount
thereof, or, if a portion of the Note is to be redeemed, that portion shall
become due and payable and the Company shall issue a new Note on identical terms
but for a new principal amount reflecting such partial redemption. 

5.          Place and Method of Payment.  The Company shall pay principal of and
interest on the Note to the holder of the Note by wire transfer of immediately
available funds, on or prior to the date on which payment is due, to the
following account:

            Account Name:  Lightyear Fund, LP
            Account number:  739202219
            Bank:  JP Morgan Chase

6.          Amendment and Modification.   This Note cannot be amended or
modified without the express written consent of the holder of the Note and the
Company.

7.          Event of Default; Acceleration of Maturity; Rescission and
Annulment.  If an Event of Default with respect to the Notes shall occur and be
continuing, then the aggregate principal amount of the Notes of this series may
be declared by the holder to be, and, in cases of (6) and (7), will
automatically become, immediately due and payable. 

2




Each of the following shall be an “Event of Default”:

(1)          default for 30 days in the payment when due of interest on the
Note;

(2)          default in payment when due of the principal on the Note;

(3)          the occurrence of a Change of Control;

(4)          material inaccuracy of any of the representations or warranties of
the Company contained in the Securities Purchase Agreement between the Company
and Lightyear PBI Holdings, LLC, dated as of December 9, 2005;

(5)          default under one or more instruments under which there may be
issued or by which there may be secured or evidenced any indebtedness having an
outstanding principal amount of $2.5 million or more, individually or in the
aggregate, of the Company or any of its subsidiaries, if that default:

              (a)          causes the acceleration of such indebtedness prior to
its express maturity; or

              (b)          is caused by a failure to pay principal of such
indebtedness at its stated maturity and the grace period provided in such
indebtedness on the date of such default has expired;

(6)          the Company or any of its subsidiaries pursuant to or within the
meaning of any Bankruptcy Law: (i) admits in writing its inability to pay its
debts generally as they become due; (ii) commences a voluntary case or
proceeding; (iii) consents to the entry of an order for relief against it in an
involuntary case or proceeding; (iv) consents or acquiesces in the institution
of a bankruptcy or insolvency proceeding against it; (v) consents to the
appointment of a Custodian of it or for all or substantially all of its
property; or (vi) makes a general assignment for the benefit of its creditors,
or any of them takes any action to authorize or effect any of the foregoing;

(7)          a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that: (i) is for relief against the Company or any of its
subsidiaries in an involuntary case or proceeding; (ii) appoints a Custodian of
the Company or any of its subsidiaries for all or substantially all of its
property; or (iii) orders the liquidation of the Company or any of its
subsidiaries; and in each case the order or decree remains unstayed and in
effect for 90 days; provided, however, that if the entry of such order or decree
is appealed and dismissed on appeal, then the Event of Default hereunder by
reason of the entry of such order or decree shall be deemed to have been cured;
and

(8)          the Company fails to comply with Section 8 of this Note.

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar Federal,
state or foreign law for the relief of debtors. The term “Custodian” means any
receiver, trustee, assignee, liquidator, sequestrator or similar official under
any Bankruptcy Law.

The term “Change in Control” means a change in the beneficial ownership of the
Company’s voting stock or a change in the composition of the Board which occurs
as follows:

(a)          any “person” (as such term is used in section 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes a beneficial owner, directly or indirectly, of stock of the Company
representing fifty percent (50%) or more of the total voting power of the
Company’s then outstanding stock (other than Lightyear and its affiliates);

(b)          the Company’s shareholders approve a plan of complete liquidation
of the Company or an agreement for the sale, lease or other transfer by the
Company of all or substantially all of the Company’s assets (or any transaction
having similar effect); or

(c)          the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries taken as a whole to any “person” or “group”
of related persons (as such terms are used in Section 13(d) and 14(d) of the
Exchange Act).

3




Notwithstanding the foregoing, the disposition by Lightyear of any or all of its
shares of its Series A Preferred Stock of the Company or its warrants or a
reduction in the number of Lightyear directors serving on the Board will not
constitute a Change in Control.

8.          Covenants.  The Company agrees and covenants not to create, incur,
assume, guarantee or suffer to exist any senior indebtedness, or commitments to
incur senior indebtedness, in an aggregate amount principal amount at any one
time outstanding in excess of $25 million without the consent of the holder of
the Note, provided, however, that the terms of any such permitted indebtedness
and the terms of any other indebtedness existing on the date hereof that later
may be refinanced or indebtedness that may hereafter be incurred, shall be
reasonably acceptable to the holder of the Note.

9.          Absolute Obligation.  No provisions of the Note shall alter or
impair the obligation of the Company, which is absolute and unconditional, to
pay the principal of and interest on this Note at the place, at the time and in
the coin or currency herein prescribed.

10.        Registration, Transfer and Exchange.  The Company shall provide for
the transfer and exchange of the Note.  At the option of the holder, without the
payment of any service charge, except for any transfer tax or other governmental
charges imposed in connection therewith, the Note may be transferred or
exchanged for an equal aggregate principal amount of the Note of like tenor upon
surrender and cancellation of the Note upon any such transfer.  The Company may
deem and treat the holder as the absolute owner of this Note (whether or not the
Note shall be overdue and notwithstanding any notation of ownership or other
writing hereon), for the purpose of receiving payments hereon, or on account
hereof, and for all other purposes, and neither the Company nor any agent of the
Company shall be affected by any notice to the contrary.  All such payments made
to or upon the order of such holder shall, to the extent of the amount or
amounts paid, effectually satisfy and discharge liability for moneys payable on
this Note.

11.        Separability.  In case any provision of the Note shall, for any
reason, be held to be invalid, illegal or unenforceable, then the validity,
legality and enforceability of the remaining provisions thereof and hereof shall
not in any way be affected or impaired thereby.

12.        Governing Law.  THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4




ASSIGNMENT FORM

To assign this Note, fill in the form below:
For the value received, the undersigned hereby assigns and transfers the within
Note, and all rights thereunder, to:
_____________________________________________________________________(Insert
assignee’s legal name) ____________________________________________(Insert
assignee’s social security or tax identification number)
__________________________________________________(Print or type assignee’s
name, address and zip code)
_____________________________________________________________________________________
_____________________________________________________________________________________
and irrevocably appoints
_________________________________________________________________ to transfer
this Note on the books of Private Business, Inc.  The agent may substitute
another to act for it.

Your Signature:

--------------------------------------------------------------------------------

 

(Sign exactly as your name appears on the face of this Note)

 

Date: ___________________
Signature Guarantee
The signature(s) should be Guaranteed by an Eligible Guarantor Institution
pursuant to Rule 17Ad 15 of the Securities Exchange Act of 1934, as amended.
*   *   *   *   *
The following abbreviations, when used in the inscription on the face of the
within Note, shall be construed as though they were written out in full
according to applicable laws or regulations:
TEN COM -          as tenants in common
TEN ENT -           as tenants by the entireties
JT ENT -               as joint tenants with right
of survivorship and not as
tenants in common
___________ UNIF GIFT MIN ACT - ______ Custodian ______ under the Uniform Gifts
to Minors Act _____
                                                                (Cust)                    (Minor)                                                               (State)
Additional abbreviations may also be used although not in the above list.New
York.

5